DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) (all citations to English equivalent US 2016/0193879) in view of Saguchi (US 2005/0076986).
Regarding claim 1, Astaix discloses [Figure 2] a tire for a passenger vehicle, capable of being mounted on a rim in a recommended direction of rotation orientating a circumferential direction, comprising: a multilayer composite laminate 10 (crown reinforcement) radially on the inside of the tread and comprising a first layer 10a (hoop reinforcement) and a second and third layer 10a, 10b (working reinforcement), the working reinforcement comprising two working layers 10a, 10b each comprising reinforcers 120, 130 (reinforcing elements) which are coated in an elastomeric material C2, C3, mutually 10a (hoop reinforcement) comprising one hooping layer comprising reinforcers which are mutually parallel and form, with the circumferential direction of the tire, and angle at most equal to 5°, in terms of absolute value [Astaix, Paragraph 0044], wherein, when used with super, ultra, or megatensile steel cords, the tensile breaking strength is “more preferably higher than 3500 MPa” [Astaix, Paragraph 0085], therefore having a minimum Rc = (3500 MPa)*(π*(0.2mm)2)*(100 threads/dm) = 43,982 N/dm, falling within the claimed range of at least 30000 N/dm.
Astaix discloses, as a part of the invention, a tread 3; however, does not specifically recite any intended tread pattern. One of ordinary skill in the art would look to teachings of tread patterns on passenger cars, such as the analogous art Saguchi.
Saguchi teaches [Figure 8] a tire for a passenger vehicle that is capable of being mounted on a rim in a recommended direction of rotation orientating a circumferential direction, comprising: with respect to the circumferential direction, a left-hand part and a right-hand part extending axially and symmetrically from a circumferential median plane (see parts of the tread to the left and right of center line CL), passing through the middle of a tread of the tire, intended to come in contact with the ground via a tread surface, and perpendicular to an axis of rotation of the tire, the tread comprising shoulder ribs B4, B5 (axially exterior portions), belonging respectively to the left-hand part and to the right-hand part of the tire, it can be seen from Figure 8 that the shoulder ribs B4, B5 (delineated between the Kw) are suggested to be less than 0.3 times the axial width of the tread (from Kw to Kw), it is further noted that “axially exterior portion” requires no structure and the width of said portion may be delineated by any virtual line, such as in Figures 3 and 8B of applicant’s disclosure. The shoulder ribs B4, B5 (axially exterior portions) comprise lug grooves 13 (axially exterior grooves) having a width of 8 mm and a depth of 8 mm [Saguchi, Paragraph 0099], the lug grooves 13 formed in the shoulder portions B4, B5 are disclosed to be formed parallel to the tire width direction Y [Saguchi, Paragraph 0064], forming angles with respect to the circumferential direction C and C’ of 90° and -90° respectively. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), are between 10° and 30°, are of opposite direction, and may be identical or different in absolute value [Astaix, Paragraph 0047]. In the case where the angles beta and gamma (AA and AB) are set to be 30° and -30° (identical in absolute value and falling within the prior art range and the claimed range) the oriented angle C is required to be at least equal to (85° + (30° + (-30°))/2) = 85° and the oriented angle C’ is required to be at most equal to (-85° + (30° + (-30°))/2) = -85°. As detailed above, the lug grooves 13 of Saguchi form oriented angles C and C’ of 90° and -90° respectively, satisfying the formulas of the claimed limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Astaix with the teachings of Saguchi to have the tread pattern as taught above by Saguchi. As Astaix does not specifically recite an intended tread pattern, but does disclose that the invention has a tread portion, one of ordinary skill in the art would look to analogous art having tread pattern teachings for passenger tires. The tread pattern teachings of Saguchi as well have the added benefit of reducing tire noise caused by the pattern of a tire [Saguchi, Paragraph 0001; 0007].

Regarding claim 2, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches that the lug grooves 13 formed in the shoulder portions B4, B5 are to be formed parallel to the tire width direction Y [Saguchi, Paragraph 0064], forming angles with respect to the circumferential direction C and C’ of 90° and -90° respectively. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), are between 10° and 30°, are of opposite direction, and may be identical or different in absolute value [Astaix, Paragraph 0047]. In the case where the angles beta and gamma (AA and AB) are set to be 30° and -30° (identical in absolute value and falling within the prior art range and the claimed range) the oriented angle C is required to be at least equal to (90° + (30° + (-30°))/2) = 90°,at most equal to (120° + (30° + (-30°))/2) = 120°,  and the oriented angle C’ is required to be at most equal to (-90° + (30° + (-30°))/2) = -90° and at least (-120° + (30° + (-30°))/2) = -120°. As detailed above, the lug grooves 13 of Saguchi form oriented angles C and C’ of 90° and -90° respectively, satisfying the formulas of the claimed limitation.

Regarding claim 3, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] the lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 having a width of 8 mm [Saguchi, Paragraph 0099], falling within the claimed range of at most 10 mm.

Regarding claim 4, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] the lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 having a depth of 8 mm [Saguchi, Paragraph 0099], falling within the claimed range of at most 8 mm.

Regarding claim 5, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 with a width of 8 mm [Saguchi, Paragraph 0099]. In Figure 8 it can be seen that the lug grooves 13 (axially 13 are formed at an “appropriate interval” in the circumferential direction; however, Saguchi does not define what an “appropriate interval” is. As it is known that the grooves have a width of 8 mm, and the spacing can be seen to be larger than the groove width, it is suggested by the figure and is reasonably expected by one of ordinary skill in the art that the circumferential spacing between the lug grooves 13 (axially exterior major grooves) is greater than 8 mm.

Regarding claim 6, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] lug grooves 13 (axially exterior major grooves) formed in the shoulder portions B4, B5 with a width of 8 mm [Saguchi, Paragraph 0099]. In Figure 8 it can be seen that the lug grooves 13 (axially exterior major grooves) are placed at regular intervals in the circumferential direction with a circumferential spacing between them. Saguchi teaches that lug grooves 13 are formed at an “appropriate interval” in the circumferential direction; however, Saguchi does not define what an “appropriate interval” is. As it is known that the grooves have a width of 8 mm, and the spacing can be seen to be approximately 4 times the width of the grooves (corresponding to approximately 32 mm), it is suggested by the figure and is reasonably expected by one of ordinary skill in the art that the circumferential spacing between the lug grooves 13 (axially exterior major grooves) is less than 50 mm.

Regarding claim 10, Astaix and Saguchi teach the invention of claim 1 above. Saguchi teaches [Figure 8] the tread comprising shoulder ribs B4, B5 (axially exterior portions), belonging respectively to the left-hand part and to the right-hand part of the tire, it can be seen from Figure 8 that the shoulder ribs B4, B5 (delineated between the axially inner end of the ribs and footprint width line Kw) are suggested to be less than 0.2 times the axial width of the tread (from Kw to Kw), it is further noted that 

Regarding claim 11, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses that the angles of the reinforcing cord, beta and gamma (AA and AB), may be identical or different in absolute value (i.e. may be symmetrical or asymmetrical) [Astaix, Paragraph 0047].

Regarding claim 12, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second layer and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 that have cords set at an angle of from 10° to 30° with respect to the circumferential direction of the tire [Astaix, Paragraph 0045-0047], overlapping with the claimed range of 22° to 35°. Overlapping ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 13, Astaix and Saguchi teach the invention of claim 1 above. Astaix teaches reinforcing elements 120, 130 made of metal monofilaments having a diameter most preferably between 0.28 mm to 0.35 mm [Astaix, Paragraph 0051], closely following the claimed range of 0.30 mm to 0.37 mm. Overlapping and similar ranges are a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 14, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second layer and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 made up of steel monofilaments [Astaix, Paragraph 0051].

Regarding claim 15, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] a second and a third layer 10b, 10c (working layers) with reinforcing elements 120, 130 made 

Regarding claim 16, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first reinforcer 110 (hoop reinforcement) made of heat-shrinkable textile [Astaix, Paragraph 0013].

Regarding claim 17, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first layer C1 (hooping layer) of a multilayer composite (crown reinforcement layer) radially on the outside of the second C2 and third layers C3 (working reinforcement).

Regarding claim 18, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figure 2] second and third reinforcers 120, 130 (working layers) with reinforcing elements made of carbon steel [Astaix, Paragraph 0084].

Regarding claim 19, Astaix and Saguchi teach the invention of claim 1 above. Astaix discloses [Figures 1-2] a first layer of reinforcers 110 (hooping layer reinforcing elements) made of polyamides or polyesters (examples include PA-4,6, an aliphatic polyamide, and polyethylene terephthalate, a polyester) [Astaix, Paragraph 0080].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) in view of Saguchi (US 2005/076986) and in view of Imamiya et al. (US 5,332,017), hereinafter referred to as Imamiya.
Regarding claims 7 and 8, Astaix and Saguchi teach the invention of claim 1 above; however, neither teach positioning the bottom face of an axially exterior major groove radially outside of the crown reinforcement of a distance of more than 1.5 mm and less than 3.5 mm.
Imamiya teaches [Figures 1-2] a pneumatic tire, having a tread comprising grooves 15, 16 and a belt layer 14 (crown reinforcement), wherein an under-groove bottom gauge t (D1 in the instant claim), a radial distance from the crown reinforcement is set from 1.5 mm to 3.5 mm [Imamiya, Column 5, lines 33-34].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix and Saguchi with the teachings of Imamiya to configure the distance between the groove bottom and crown reinforcement layer to be between 1.5 and 3.5 mm. Doing so would allow for the distance to be small enough to be conducive to decreasing rubber quantity, improving weight saving while still protecting the reinforcing element so that water-resistant adhesiveness and corrosion resistance are enhanced [Imamiya, Column 5, Lines 12-33].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Astaix (WO 2015/014574) in view of Saguchi (US 2005/0076986) and in view of Maehara (US 2016/0082779).
Regarding claim 9, Astaix and Saguchi teach the invention of claim 1 above; however, neither reference specifically recites supplying the tread with sipes with a width of less than 1 mm.
Maehara teaches [Figure 1] a pneumatic tire 1, comprising shoulder land portions 10 (axially exterior portions) supplied with shoulder sipes 14 having a width from 0.5 mm to 1.5 mm [Maehara, Paragraph 0062], overlapping with the claimed range of less than 1 mm. Overlapping ranges constitute a prima facie case of obviousness. See MPEP §2144.05.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Astaix and Saguchi with the teachings of Maehara to have axially improved wet performance of the tire by the wiping effect and edge effect [Maehara, Paragraph 0061].

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Regarding the combination of Astaix (WO 2015/014574) in view of Saguchi (US 2005/0076986), Applicant argues that there is no expectation of success and that the combination relies on impermissible hindsight reasoning. Further, Applicant argues that the combination fails to teach or suggest the unexpected results achieved by the instant invention.
Applicant's arguments are unpersuasive. As to the expectation of success, Astaix is directed a tire for passenger vehicles or vans ([0001]). Astaix discloses the tire as having a tread but does not disclose the tread pattern ([0009], Fig. 1). To practice the invention of Astaix, a person having ordinary skill in the art would have thus been motivated to look to the prior art to determine conventional tread patterns known to be suitable for passenger vehicle tires so as to produce a working tire. Saguchi discloses a tread pattern for passenger vehicle tires ([0100]), said pattern providing reduced pattern noise in a vehicle cabin ([0001]). A person having ordinary skill in the art would have had a reasonable expectation of success in providing the tire of Astaix with the tread pattern taught by Saguchi to achieve the expected and predictable result of a tire with reduced pattern noise. Examiner further notes that there is no indication in the prior art references or evidence in the record that the combination would be unlikely to result in a working tire. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, because Astaix is silent as to the tread pattern of its passenger vehicle tire, a person having ordinary skill in the art would have been motivated to look towards the prior art to select a tread pattern known to be suitable for passenger vehicle tires. Saguchi discloses a tread pattern for passenger vehicle tires ([0100]) where the pattern exhibits reduced pattern noise in a vehicle cabin ([0001]). Thus, motivation for the combination is provided in the prior art. In response to applicant's argument that the references fail to recognize the improved endurance properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The arguments regarding unexpected results are unpersuasive. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d). Applicant has not provided sufficient tests to demonstrate a criticality regarding the claimed angle range. With working layer angles A1 and A2 of +27 and -27 degrees (specification, 0076]), the oriented angle C must be at least 85 degrees on the left-hand shoulder and at most equal to -85 degrees on the right-hand shoulder. The tests show data for the exterior major groove angles of +90/-90, +120/-120, and +60,-60 degrees ([0077]). The single excluded value of +60/-60 degrees is not sufficiently close to +85/-85 degrees to determine whether criticality exists at that endpoint. Further, there are few tests inside the claimed range to determine whether the unexpected results exists over the entirety of the claimed range (there is no upper bound to angle C ranges). The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d). Further, the equation covers a wide range of monofilament angles and only 
Regarding the tests, Examiner notes that the specification states the tires were "calculated and tested,"  "the conditions used for calculation reproduce the running conditions of a front tire on the outside of the bend," and Table I lists maximum bending stress and distance covered before breaking "by calculation" ([0077-0078]). Were the tests simulations with calculated results or actual real-world tests of the tires? 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749